Citation Nr: 0627580	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  95-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than July 24, 
1997, for a total disability rating for compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

2.  Entitlement to an increased rating for a lumbosacral 
strain with degenerative disc disease and neurological 
changes in the right lower extremity, currently evaluated as 
60 percent disabling.  

3.  Entitlement to an increased rating for tinea pedis and 
tinea cruris, currently evaluated as 10 percent disabling.  

(The issue of entitlement to an extension of the period of 
eligibility for Department of Veterans Affairs vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code is the subject of a separate Board of Veterans' 
Appeals remand.)





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In particular, a March 1994 rating decision determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a bilateral knee condition.  
That decision also denied a disability rating in excess of 20 
percent for his service-connected lumbosacral strain.  During 
the course of this appeal, however, this disability rating 
was increased to 60 percent effective from June 15, 1992.  
This disability had also been recharacterized as lumbosacral 
strain with degenerative disc disease and neurological 
changes in the right lower extremity.

The veteran also appealed the following decisions by the RO: 
a May 1996 determination that the veteran had not submitted a 
valid appeal to a March 1989 rating decision; a May 1998 
rating decision that denied a TDIU; and a December 1998 
rating decision that denied a disability rating in excess of 
10 percent for his service-connected tinea pedis and tinea 
cruris.  In addition, the veteran filed a motion to revise a 
March 1974 Board decision on the basis of clear and 
unmistakable error (CUE).  

The Board issued three decisions in March 2001.  In the first 
decision, the Board (1) reopened and denied the veteran's 
previously disallowed claim for service connection for a 
bilateral knee condition, (2) determined that there were no 
issues on active appeal from several 1989 rating decisions, 
(3) denied a disability rating in excess of 10 percent for 
his service-connected tinea pedis and tinea cruris, (5) 
remanded the issue of entitlement to a disability rating in 
excess of 60 percent for his service-connected lumbosacral 
strain, and (6) remanded the issue of entitlement to a TDIU.  
In the second decision, the Board found that the March 1973 
rating decision that denied service connection for a 
bilateral knee condition did not contain CUE.  In the third 
decision, the Board remanded the issue of entitlement to VA 
vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code.

The veteran filed an appeal with respect to some of those 
adverse determinations to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 2004 Order, the 
Court affirmed the Board's decision that there were no active 
issues on appeal from the 1989 rating decisions, affirmed the 
Board's decision that the 1973 Board decision did not contain 
CUE, and remanded the issue of entitlement to a disability 
rating in excess of 10 percent for his service-connected 
tinea pedis and tinea cruris.  

In addition, the Court determined that the veteran had 
abandoned his claim concerning the Board's denial of service 
connection for a bilateral knee condition.  The Court also 
pointed out that, because the Board remanded the claims for 
an increased rating for his service-connected lumbosacral 
strain and for a TDIU, the Court did not have jurisdiction to 
review those claims.  

In a July 2003 decision, the RO granted the veteran's claim 
for a TDIU, effective July 24, 1997.  However, the veteran 
appealed that decision with respect to the effective date.  

Thus, the issues on appeal include: (1) entitlement to an 
effective date earlier than July 24, 1997, for a TDIU; (2) 
entitlement to a disability rating in excess of 60 percent 
for a lumbosacral strain with degenerative disc disease and 
neurological changes in the right lower extremity; and (3) 
entitlement to a disability rating in excess of 10 percent 
for tinea pedis and tinea cruris.  However, the second two 
issues involving increased ratings for the veteran's service-
connected low back disability as well as his tinea pedis and 
tinea cruris are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, and will be 
addressed in the remand portion of the decision below.

As noted above, in March 2001 the Board remanded the issue of 
entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.  The Board 
instructed the RO to issue a statement of the case concerning 
its determinations rendered in June and July of 1997 in which 
it proposed to terminate vocational rehabilitation benefits 
in December 1997.  This issue has since been rendered moot, 
however, as the veteran's recently obtained Chapter 31 folder 
indicates that the RO had extended vocational rehabilitation 
benefits beyond December 1997.  


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  On June 15, 1992, the RO received an informal claim for a 
TDIU.   

3.  The veteran's service-connected disabilities included his 
low back disability, rated as 60 percent disabling, and tinea 
pedis and tinea cruris, rated as 10 percent disabling.

4.  The evidence shows that the veteran stopped working on 
September 11, 1992, as a truck driver due to his service-
connected low back disability. 




CONCLUSION OF LAW

The criteria for an effective date of September 12, 1992, for 
the grant of a TDIU have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West Supp. 2005); 38 C.F.R. §§ 3.159, 
3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than July 
24, 1997, for the award of his TDIU.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

The notice requirements have been met in this case by letter 
sent to the veteran in January 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claim for an earlier effective date, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
requirements for establishing an earlier effective date have 
been repeatedly explained to the veteran, and his statements 
and submission of evidence indicate that he has actual 
knowledge of what is needed to prevail in this case.  The 
January 2004 letter also advised him to submit copies of any 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board notes that the January 2004 letter was not sent 
prior to the July 2003 rating decision that assigned the 
initial effective date for his TDIU.  However, the timing of 
the notice was not prejudicial to the veteran, as he was 
provided a statement of the case in May 2004 which addressed 
an earlier effective date for his TDIU.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that all pertinent medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Entitlement to an Earlier Effective Date for a TDIU

In a July 2003 rating decision, the RO granted a TDIU 
effective July 24, 1997.  The veteran now claims that he is 
entitled to an effective date prior to this date.  For the 
reasons set forth below, the Board agrees and finds that an 
effective date of September 12, 1992, for the veteran's TDIU 
is warranted. 

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a TDIU may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his or her disabilities, occupational background, 
and other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b) (2005).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.   Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

An award of a TDIU is an award of increased compensation.  
The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
Court held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ."  Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.  Once a formal claim for compensation has been 
allowed, receipt of one of the following will be accepted as 
an informal claim for increased benefits:

(1)  Report of examination or hospitalization by VA or 
uniformed services.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim, only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission;

(2)  Evidence from a private physician or layman.  The date 
of receipt of such evidence will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits;

(3)  State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. § 
3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution. Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.

38 C.F.R. § 3.157.

Thus, the two central issues in any claim of entitlement to 
an earlier effective date for a TDIU are: (1) the date of 
claim, and (2) the date entitlement to a TDIU arose.  The 
evidence in this case shows that the date of claim is June 
15, 1992, and that the veteran first met the criteria for a 
TDIU on September 12, 1992.  Therefore, the Board finds that 
the effective date for the veteran's TDIU is September 12, 
1992.

The RO determined that the date of claim was July 24, 1997, 
the date on which the RO had received the veteran's VA Form 
21-4138 (Statement in Support of Claim), wherein he indicated 
that he was unable to work because of his service-connected 
back disability.  However, the veteran argues that a document 
received on June 15, 1992, should be construed as a claim for 
a TDIU.  The Board agrees.  

On June 15, 1992, the RO received the veteran's VA Form 9 
(Appeal to Board of Veterans' Appeals), in which he wrote: 
"Over the period of years my back has progressively gotten 
worse to the point that I can no longer operate a tractor and 
trailer or drive a bus or retain employment consistent with 
my abilities as a tractor trailer operator and bus driver."  
The RO determined that this was a claim for vocational 
rehabilitation benefits.  However, since the veteran 
indicated that he was no longer able to perform his job as a 
truck driver, and hence needed to be trained for another 
career, this form also constitutes a claim for a TDIU.  See 
38 C.F.R.          §§ 3.1(p), 3.155(a); Brannon and Servello, 
supra.  

In recognizing this form as a claim for a TDIU, the Board 
notes that it is required to liberally construe all 
pleadings.  The United States Court of Appeals for the 
Federal Circuit has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised by 
the evidence, applying all relevant laws and regulations,"  
Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and 
extends to giving a sympathetic reading to all pro se 
pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 
1373 (Fed. Cir. 2004).  The Board notes that the RO 
recognized the veteran's statements in the June 1992 VA Form 
9 as a claim for increase.  The RO noted in the November 1996 
rating decision which increased the rating assigned the 
veteran's back disability to 60 percent that there was error 
in a February 1995 rating decision for not finding that the 
June 15, 1992 Form 9 was, in fact, a claim for increase in 
that the veteran claimed therein that his back was painful 
and uncomfortable driving.  The RO, in the November 1996 
rating decision, determined that the veteran was entitled to 
a 60 percent rating for his service-connected back disability 
from the June 15, 1992 date of claim for increase.  
Similarly, the Board finds that since the veteran clearly 
indicated in his VA Form 9 that he could no longer work as a 
truck driver because of his service-connected low back 
disability, the Board most accept this as a claim for TDIU.  
Thus, the date of claim in this case is June 15, 1992. 

Having established the date of claim to be June 15, 1992, the 
Board must now determine the date entitlement to a TDIU 
arose.  The evidence indicates that the veteran was entitled 
to a TDIU on September 12, 1992.  At that time, the veteran's 
service-connected disabilities included his low back 
disability, rated as 60 percent disabling, and tinea cruris, 
rated as 10 percent disabling.  The veteran was therefore 
initially eligible for a TDIU at the time of his claim.  See 
38 C.F.R. § 4.25.  

The Board reviewed the veteran's vocational rehabilitation 
file.  The records in this file show that the veteran 
attended the Westside Institute of Technology in 1973 as part 
of Chapter 31 vocational rehabilitation.  Thereafter, he 
worked as a truck driver for the U.S. Postal Service (USPS) 
until May 1991.  The veteran indicated that he was let go 
from USPS because of poor attendance due to his back 
condition.  It was noted that the veteran had subsequently 
worked at four differing trucking jobs until September 11, 
1992, when his back pain became too severe to work.  

In 1993, the veteran was found to have a serious employment 
handicap and received additional vocational rehabilitation.  
In particular, he received a Bachelor degree in paralegal 
studies.  However, extensive help to find employment was 
unsuccessful because of the veteran's health problems and 
progressive worsening of back pain.  As a result, his Chapter 
31 program was discontinued due to "physical problems."  
Thus, the evidence establishes veteran has not worked since 
September 11, 1992.  

The medical evidence also indicates that the veteran has been 
unable to secure or maintain gainful employment because of 
his service-connected low back disability since he last 
worked on September 11, 1992.  In a December 1993 report, 
E.T., M.D., noted that the veteran experienced an 
exacerbation of low back pain in February 1989 while pulling 
a door shut at work.  Dr. E.T. then pointed out that the 
veteran experienced periodic exacerbations of low back pain 
but remained relatively stable until September 11, 1992, when 
he experienced a significant exacerbation of lumbar 
myofascitis while unloading some material.  An examination by 
Dr. E.T. on September 21, 1992, revealed that the veteran 
walked with an antalgic gait.  Paraspinal muscle tenderness 
and spasm were present in the lumbosacral region.  The 
diagnosis was acute recurrent lumbosacral myofascitis.

An MRI performed at Mt. Sinai on September 24, 1992, showed 
"dimunition in interspace height at the L4-5 level and 
diminished signal on T2 weighted spin-echo views consistent 
with L4-5 disc degeneration.  Developmentally the thecal sac 
appears mildly diminished generally in the lumbar region from 
the L3-4 level distally and at the L4-5 level this appears to 
be accentuated with moderately prominent diminution in the 
anteroposterior dimension of the thecal sac. . . The findings 
are those of disc degeneration of L4-5 with moderate 
narrowing of the canal at this level as noted above."

In a December 1999 letter, Dr. B.C. indicated that the 
veteran had been unable to work since January 17, 1992, 
because of his obesity and lumbar myofascitis.  Although the 
record shows that the veteran had been able to work until 
September 11, 1992, this opinion supports the finding that 
the veteran's back condition rendered him unemployable on 
September 12, 1992.  Moreover, the Board notes that this 
letter is dated in December 1999, over six years after the 
date of claim.  However, the evidence outlined above supports 
Dr. B.C.'s opinion concerning the veteran's inability to work 
since September 12, 1992.

In light of these findings, the Board concludes that the 
veteran's is entitled to an effective date for a TDIU from 
September 12, 1992.  The evidence shows that the veteran 
filed his claim for a TDIU on June 15, 1992.  However, the 
veteran was able to maintain gainful employment until 
September 11, 1992, when he stopped working because of severe 
back pain.  Hence, an effective date of September 12, 1992, 
is warranted for the veteran's TDIU.  




ORDER

An effective date of September 12, 1992, for a total 
disability rating for compensation based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


REMAND

The veteran claims that he is entitled to a disability rating 
in excess of 60 percent for his low back disability as well 
as a rating in excess of 10 percent for his tinea pedis and 
tinea cruris.  However, the Board finds that additional 
development is needed before it can adjudicate these claims.  

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

The Board finds that VA failed to adequately comply with the 
duty to notify with respect to the veteran's increased rating 
claims.  The RO notified the veteran of the VCAA but failed 
to notify him of the division of responsibility between the 
VA and himself in obtaining the evidence required to prove 
his increased rating claims.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  In Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002), the Court held that the failure 
by the Board to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform the claimant which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error.  This procedural error must be 
addressed prior to final appellate review by the Board.  In 
addition, the letter must indicate sufficient information 
regarding the assignment of an effective date in case an 
increased rating is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that an additional VA examination is 
required to evaluate the veteran's tinea pedis and tinea 
cruris.  The veteran claims that his skin disorder has 
worsened since his last VA examination in June 1998.  
Therefore, the RO should schedule the veteran for a VA 
compensation examination to determine the nature and severity 
of his service-connected tinea pedis and tinea cruris.  See 
38 U.S.C.A. § 5103A; Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (the duty to assist includes the duty to conduct a 
thorough and contemporaneous examination to ensure that the 
evaluation of the disability is a fully informed one); Olson 
v. Principi, Vet. App, 480, 482 (1992) (concluding that 
"[w]here the veteran claims [that] a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, . . . VA must provide a new examination").

The Board also points out that, during the course of this 
appeal, VA issued new regulations for evaluating skin 
disabilities, effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  Therefore, the VA examiner 
conducting the examination must consider the revised rating 
criteria when evaluating the veteran's tinea pedis and tinea 
cruris.  The revised rating criteria for the skin should also 
be considered by the RO when readjudicating the veteran's 
claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed, including notifying 
the veteran of the division of 
responsibilities between the VA and 
himself in obtaining evidence in support 
of his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, supra.  The appellant 
should be told to submit all pertinent 
evidence he has in his possession.

2.  The veteran should be afforded a VA 
dermatological examination to determine 
the nature and severity of his tinea 
pedis and tinea cruris.  The claims file 
should be made available to the examiner 
for review.  The examiner should address 
whether there is any ulceration, 
extensive exfoliation or crusting and, if 
so, to what extent.  The examiner should 
also determine whether any systemic or 
nervous manifestations are present, and 
whether this condition is exceptionally 
repugnant.  In addition, the examiner 
should state whether this disorder 
affects 20 to 40 percent of the veteran's 
entire body or 20 to 40 percent of 
exposed areas; or whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs is required for a 
total duration of six weeks or more, but 
not constantly, during a 12-month period.  
A complete rationale should be given for 
all opinions and conclusions expressed.

3.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  When the development requested has 
been completed, the veteran's claim for 
an increased rating for his service-
connected back disability as well as his 
claim for an increased evaluation for his 
service-connected skin disorder should be 
readjudicated by the RO in accordance 
with all governing legal criteria, 
including the revised regulations for 
evaluating skin disabilities, effective 
August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  

5.  If either benefit sought is not 
granted in full, the veteran should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and due ensure to process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


